 

Exhibit 10.29

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

SUPPLY AND LICENSE AGREEMENT

This Agreement is entered into on 1 August 2003 (“Effective Date”), by and
between Heska Corporation, a Delaware corporation, having a principal place of
business at 1613 Prospect Parkway, Fort Collins, Colorado 80525 (“Heska”) and
Schering-Plough Animal Health Corporation, a Delaware corporation, having a
place of business at 1095 Morris Avenue, Union, New Jersey 07083-1982
(“Schering”).

WHEREAS, Heska is engaged in the development, manufacture, marketing and sale of
products for use in animal health and has the capability of manufacturing such
products for third parties;

WHEREAS, Schering is engaged in the business of developing, manufacturing,
marketing and sale of certain veterinary products;

WHEREAS, Schering desires Heska to supply the Product (as defined below) for the
exclusive marketing and sales by Schering in the veterinary channel; and

WHEREAS, the Parties (as defined below) anticipate the commercial launch of the
Product in September or October, 2003.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the Parties hereby agree as follows:

1.                                       Definitions

1.1  “Adverse Event” shall mean: (a) any unexpected or expected side effect,
injury, toxicity or sensitivity reaction associated with the clinical use,
studies, investigations or tests of the Product, whether or not attributable to
the Product; (b) any unexpected side effects, injury, toxicity, sensitivity
reaction or any unexpected incidence or severity thereof occurring in humans
from exposure during the manufacture, testing, or handling of any Product; or
(c) any failure of the Product to exhibit its expected pharmacological
activities.

1.2  “Affiliate” shall mean: (a) a business entity that owns, directly or
indirectly, a controlling interest in a Party to this Agreement, by stock
ownership or otherwise; or (b) a business entity that is majority owned by a
Party to this Agreement, either directly or indirectly, by stock ownership or
otherwise; or (c) a business entity, the majority ownership of which is directly
or indirectly common to the majority ownership of a Party to this Agreement. 
The term “control” as used herein shall mean the direct or beneficial ownership
of greater than fifty percent (50%) of the voting share capital of such
corporation or business entity.

1


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

1.3  “Calendar Year” shall mean, with respect to the first Calendar Year, the
period commencing on the Effective Date and ending on December 31 of the same
year.  The second and all subsequent Calendar Years shall commence on January 1
and end on December 31 of each year thereafter.  “Calendar Quarter” shall mean
each three (3) month period ending on the last day of March, June, September and
December.

1.4   “Effective Date” shall mean the date first noted above.

1.5   “FDA” shall mean the United States Department of Food and Drug
Administration.

1.6   “Heska” shall mean Heska Corporation and its Affiliates.

1.7   [***]

1.8   “Party or Parties” shall mean Heska and/or Schering as the context
indicates.

1.9   [***] set forth in Appendix D.

1.10  [***]

1.11  “Product” shall mean the chewable tablets for dogs (ivermectin and
pyrantel in proprietary, highly palatable tablet-based formulation) under ANADA
No. 200-338.

1.12  “Product Quality Complaint” shall mean: (a) information that causes the
Product or its labeling to be mistaken for, or applied to, another article; (b)
information concerning any bacteriological contamination, or any significant
chemical, physical, or other change or deterioration in the Product, or any
failure of one of more distributed batches of the Product to meet the
specifications set forth in Appendix B; or (c) any other product quality
complaint that is related to the Product’s identity, strength, quality, or
purity or that alleges a product defect.

1.13  “Responsible Person” shall mean the individual designated by Schering or
Heska from time to time, who has responsibility for ensuring compliance with (a)
the Adverse Event and Product Quality Complaint requirements, (b) requirements
of 21 CFR § 510.300 and 21 CFR § 514.80, and (c) quality assurance requirements
on behalf of Schering and Heska for the Product.

1.14  “Schering” shall mean Schering-Plough Animal Health Corporation and its
Affiliates, if any.

2


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

1.15  “Territory” shall mean the United States, its territories, commonwealths
and possessions.

1.16  “Veterinarians” shall mean veterinarians, veterinary clinics and
veterinary hospitals that will provide the Product only to their patients in a
situation in which there is a doctor-patient relationship between a veterinarian
and the patient with respect to the Product.  Veterinarians also shall include
veterinary distributors and e-commerce outlets that sell the Product under a
prescription to veterinarians, veterinary clinics and veterinary hospitals.

2.                                       Supply of Product

2.1                                 Supply.

(a)           During the term of this Agreement, Heska shall be the exclusive
supplier of the Product to Schering solely for the exclusive distribution and
sale of the Product by Schering to Veterinarians in the Territory.  Schering
shall have the right to [***] with its sale of the Product in the Territory.

(b)           [***]

(c)           [***]

2.2           Forecasts.  At least thirty (30) days prior to each Calendar
Quarter, Schering shall provide Heska with a rolling forecast of the quantity of
the Product that will be needed by Schering for each of the next twelve (12)
months. Each forecast shall specify the estimated requirements for the Product
by month, with anticipated shipment dates specified for the first four (4)
months of each forecast.  The balance of the forecast shall represent reasonable
estimates for planning purposes and shall not obligate Schering to purchase or
Heska to supply the specified quantities.

2.3           Purchase Orders.  Schering shall submit to Heska a firm written
purchase order specifying the types, quantities and shipment date of the Product
that it desires to purchase at least one hundred and twenty (120) days prior to
the requested shipment date.  Heska will review each written purchase order
within ten (10) business days of receipt and issue either a written confirmation
of acceptance or its proposed modification in writing, including, without
limitation, a modified shipment date to accommodate Heska’s scheduling
requirements.  Should the modification be unacceptable, Schering shall notify
Heska in writing of its intent to cancel the purchase order within ten (10)
business days from the receipt of Heska’s proposed modification.  If Schering
does not provide Heska with a written notice (including, without limitation,
electronic mail) of its intent to cancel within the specified time period, the
modification shall be deemed accepted by Schering.  Schering may not cancel
purchase orders for the Product that have been formally

3


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

accepted by Heska. Notwithstanding the foregoing, Heska hereby represents that
it shall, at all times, use commercially reasonable efforts to diligently
complete and ship (or cause to be diligently completed and shipped) any such
purchase orders of Schering.  In the event that Heska allows an extended
backorder of the Product for a period of more than sixty (60) days, except in
the case of a force majeure event as defined in Section 9.8 hereof, Heska shall
provide Schering with a discount of ten percent (10%) for such purchase order. 
Should the backorder extend to more than ninety (90) days, Heska shall provide
Schering with a discount of twenty percent (20%) for such purchase order.
Notwithstanding the foregoing, Product shipment dates for purchase orders with a
2003 shipment date shall not be subject to the discounts set forth herein,
although Heska shall use commercially reasonable efforts to ship such Product
under a schedule mutually agreed to by the Parties.

2.4           Shipment and Delivery.  The Product shall be shipped in accordance
with Schering’s written instructions provided in each purchase order accepted by
Heska and to the location designated by Schering.  With respect to all purchase
orders, title to the Product and the risk of loss, theft, destruction or damage
to the Product shall pass from Heska to Schering upon delivery of the Product to
the common carrier designated for shipment.

2.5           Acceptance and Rejections.

(a)           Each shipment of the Product to Schering shall be accompanied by a
certificate of analysis.  The certificate shall be issued in compliance with the
specifications set forth in Appendix B, a copy of which is attached hereto and
made a part hereof, which specifications shall be used for the acceptance or
rejection of the Product by Schering.

(b)           Schering shall inform Heska in writing of its rejection of any
Product for visible defects within five (5) business days after receipt of the
Product and shall specify the basis for the rejection.  If the basis for the
rejection is mutually agreed to by the Parties, Schering may return the Product
at Heska’s expense for refund or credit, such choice of refund or credit to be
at the choice of Heska.  Failure by Schering to reject a shipment of the Product
in accordance with this Section 2.5(b) shall be deemed to be an acceptance of
the Product.

2.6           Minimum Purchase Sizes.  The minimum purchase size per purchase
order shall be as specified in Appendix A, a copy of which is attached hereto
and made a part hereof.

2.7           [***]

2.8           Recalls.  In the event:  (i) any government authority issues a
request, directive or order that the Product be recalled, or (ii) a court of
competent jurisdiction

4


--------------------------------------------------------------------------------


orders such a recall, or (iii) Heska or Schering reasonably determines that the
Product should be recalled because such Product does not conform to the
specifications identified in Appendix B hereof, the Parties shall take all
appropriate corrective action reasonably requested by the other Party, by any
government agency or by any court order, as the case may be.  In the event such
recall results from the fault of a Party, such Party shall pay all costs
associated with the recall.  For purposes of this Agreement, the expenses of a
recall shall mean all reasonable expenses of notification and destruction, all
reasonable processing and transportation costs of both Parties in the return of
the recalled Product, and the cost of the replacement Product if and when
available.

2.9           Maintenance of Regulatory Approval.  Heska shall be solely
responsible for all costs, filings, studies or other actions required to obtain
and maintain regulatory approval allowing for the sale and distribution of the
Product in the Territory during the period of time that Heska is the exclusive
supplier of Schering’s requirements for the Product.  Schering shall provide
reasonable, non-financial assistance as requested by Heska for such purpose.

2.10         Labels.  Heska shall pay the cost of obtaining approved labels for
the Product and shall provide such labels with the Product for sale and
distribution by Schering.  The Parties hereby agree that any modification which
reflects (a) a change of the company name or logo from Heska to Schering, and/or
(b) an addition of the company name or logo of Schering, on or to the packaging
or labeling of the Product shall be made at no cost to Schering as long as
Schering shall provide Heska with the artwork for any such change or addition. 
Should Schering wish to make any other substantive changes to the labels
provided by Heska, Schering shall pay for all costs associated with obtaining
regulatory approval of and producing such modified labels.

2.11         No Modification or Analysis of Product.  Unless otherwise agreed by
Heska in writing, Schering shall not:  (a) sell the Product other than in its
original, unmodified, and unused condition, (b) remove, obscure or modify any
label supplied by Heska, (c) add any label or mark to any Product without the
prior written consent of Heska, nor (d) promote any Product under any name or
mark other than the names and trademarks provided by Heska without the prior
written consent of Heska.  Schering acknowledges that the Product formulation is
a trade secret and agrees not to analyze the Product, nor have the Product
analyzed, for purposes of identifying the Product formulation.  Notwithstanding
the foregoing, Schering shall have the right to have the Product analyzed by an
independent third party for purposes of complying with applicable laws, if and
whenever necessary, with the prior written consent of Heska, which consent shall
not be unreasonably withheld, provided that the independent third party only
discloses whether the Product complies with applicable laws and will not
disclose any confidential information pertaining to the identification of the
Product formulation.

2.12         Resale.  Nothing in this Agreement shall restrict Schering’s right
to determine the resale price of the Product to Veterinarians in the Territory.

5


--------------------------------------------------------------------------------


2.13         Sales Efforts.  Schering shall use commercially reasonable efforts
to develop and promote the sale and distribution of the Product to Veterinarians
in the Territory.  Such activities shall include incorporating the Product into
Schering’s promotional literature, provided that Schering shall furnish Heska
with copies of all such promotional materials.  Schering represents and warrants
it shall not intentionally advertise or promote any false or misleading
information about the Product.

2.14         Customer Support.  Schering shall maintain throughout the Territory
customer service phone support to explain the labeled uses of the Product.

2.15                           Document and Reserve Sample Retention.

(a)           All documents, records and reports associated with the
manufacture, holding, storage, packaging or testing of the Product at Heska’s
facility or on behalf of Heska shall be retained by or on behalf of Heska for
not less than five (5) years from the date of manufacture, or as otherwise
directed by Schering if less than five (5) years.  All such documents, records
and reports must be prepared and retained by Heska in accordance with 21 C.F.R.
§ 211.180 and in such a manner that they are (i) readily retrievable and (ii)
stored in an environment suitable to prevent damage or loss.  Heska shall
provide copies of all such documents and reports to Schering as reasonably
requested and as set forth in Section 5.3 hereof.

(b)           Heska shall retain in accordance with 21 C.F.R. § 211.170 reserve
samples of the Product that are representative of each lot in each shipment of
the Product.

2.16         Packaging Requirements. Unless otherwise specified by Schering,
Heska shall package and pack the contents of each purchase order in a manner
that is: (a) in accordance with good commercial practice, (b) acceptable to
common carriers for shipment, and (c) adequate to insure safe arrival of the
goods at the named destination. Heska shall mark all containers and packaging
with the necessary lifting, handling and shipping information.  Each shipment
shall be accompanied by a packing slip, which shall include the applicable
purchase order number.

2.17                 Adverse Events and Product Quality Complaints.

 A.                   Adverse Event. 

(a)           Heska and Schering shall notify the other Party in writing
(including, without limitation, electronic mail) of any Adverse Event that
either Party becomes aware of from any source and in any form relating to the
Product within three (3) business days of receiving that information by
transmitting it to the Responsible Person at Schering or Heska, as appropriate. 
All such information shall be transmitted in English to the Responsible Person
of each Party in accordance with such instructions as the Responsible Person of
each Party shall provide to the other Party from time to time.   Such notice
shall include the name, address, and

6


--------------------------------------------------------------------------------


telephone number of the initial reporter making the complaint or report of an
Adverse Event, the Product involved, the nature of the Adverse Event, and such
other information as Schering and Heska may reasonably require.

(b)           Heska and Schering shall provide all reasonable and necessary
information and assistance to Schering in connection with the investigation of
any Adverse Event, including, without limitation, (i) completion by Heska or
Schering, as appropriate, of Schering’s form entitled “Product Experience Form”;
(ii) Schering’s requests to Heska for additional information relating to an
Adverse Event; (iii) if applicable, Heska’s requests to Schering to contact the
initial reporter of an Adverse Event; and (iv) requests to employ one or more
health care professionals to contact the initial reporter of an Adverse Event. 
Schering shall provide Heska with the results of, and description of any action
taken with respect to, Schering’s investigation including all information
required for completion of FDA Form ED-1932 within ten (10) business days of the
first notice of the Adverse Event.

(c)           Heska and Schering shall forward to each other all information,
including, but not limited to, initial and follow-up reports, that becomes known
to either Party from any source and in any form relating to any Adverse Event on
a monthly basis by transmitting such information to the Responsible Person of
the other Party.  All such information shall be transmitted in English to such
Responsible Person in accordance with such instructions as such Responsible
Person shall provide to Heska and Schering from time to time.

(d)           The requirements of Sections 2.17A(a)-(c) hereof shall apply
whether or not such information (i) would be reportable by Schering or Heska to
a governmental entity under the applicable legal and regulatory requirements
relating to Adverse Events and (ii) relates to any Adverse Event that has
already been reported to one or more governmental entities.

(e)           Heska shall notify Schering of any communication provided to or
received from any governmental entity relating to any Adverse Event or other
safety issue for any Product, within three (3) business day(s) of receiving such
communication, by transmitting any written communication documentation, and a
written synopsis of any oral communication to the Responsible Person at Schering
as provided in Section 2.17A(a) hereof.

(f)            Heska shall promptly transmit to the Responsible Person at
Schering, upon such Responsible Party’s request, any summary safety documents
prepared regarding the Product, including, but not limited to, periodic reports
required by 21 CFR § 510.300 and 21 CFR § 514.80 within three (3) business days
of their completion.

(g)           Disclosure by Heska or Schering of records and information
concerning any Adverse Event to the other Party under Section 2.17 hereof shall
continue as long as Schering continues to market the Product.

7


--------------------------------------------------------------------------------


(h)           Schering and Heska shall meet, in a timely fashion and from time
to time as may be reasonably required, to implement the Adverse Event reporting
and consultation procedures prescribed in this Section 2.17.

(i)            The Parties acknowledge the regulated nature of Heska’s and
Schering’s businesses and operations, and, therefore, covenant to negotiate in
good faith to make changes to this Section 2.17 as may be necessary or
appropriate to comply with changes in applicable law or regulations relating to
Adverse Event reporting, and to amend their policies and procedures to enable
each Party to comply with applicable laws and regulations and its reporting of
Adverse Event information.

(j)            The holder of the registration for the Products shall have the
sole right to make or file any report, or otherwise make any disclosure, with
respect to any Adverse Event.


B.                    PRODUCT QUALITY COMPLAINT.

(a)           Schering shall immediately upon receipt, transmit to the
Responsible Person at Heska, to the extent known by Schering: (i) information
that causes the Product or its labeling to be mistaken for, or applied to,
another article; (ii) information concerning any bacteriological contamination,
or any significant chemical, physical, or other change or deterioration in the
Product, or any failure of one or more distributed batches of the Product to
meet its specifications; or (iii) any other product quality complaint that is
related to the Products’ identity, strength, quality or purity or alleges a
product defect.

(b)           Heska shall submit immediately to the FDA and also transmit to the
Responsible Person at Schering within three (3) business days any reports of
Product Quality Complaints as required under 21 CFR 510.300 and 21 CFR § 514.80.

(c)           Heska and Schering shall, within ten (10) calendar days of
receipt, transmit to the Responsible Person of the other Party any Product
Quality Complaint not encompassed in Section 2.17B(a)-(b) hereof.

(d)           Schering reserves the right to handle, process, and respond to all
customer technical and Product Quality Complaints related to the Product,
including complaints related to the ingredients or components of the Product. 
Heska agrees to cooperate with Schering, at Schering’s request, to enable
Schering to investigate and respond to such complaints, but only to the extent
set forth in Section 2.17 hereof.

(e)           Notwithstanding the foregoing, Schering shall immediately notify
Heska upon Schering’s receipt of a Product Quality Complaint or any other
complaints regarding the Product.  Notification shall be given by telephone,
with a facsimile confirmation following within one (1) business day.  Schering
shall,

8


--------------------------------------------------------------------------------


at Heska’s request, assist Heska in investigating all such complaints.  Schering
shall be responsible for addressing all complaints related to Schering’s
marketing, distribution, order processing, shipping and handling of the Product
to its customers; Heska shall be responsible for addressing all other complaints
relating to the Product.  Neither Party shall have the authority to bind the
other Party in the settlement of any complaints made by a third party.

C.            Written Procedures, Recordkeeping and Audits.

(a)           Schering and Heska shall develop and maintain written procedures
for the surveillance, receipt, evaluation, and reporting of Adverse Event and
Product Quality Complaint information for the Products as required under 21 CFR
§ 510.300 and 21 CFR § 514.80.

(b)           Schering and Heska shall maintain complaint files regarding the
finished Product, the ingredients or components thereof, and the manufacturing
processes either for the finished Product or that may relate to the quality of
the finished Product or its ingredients or components.

(c)           Each Party shall maintain records of information concerning all
Adverse Events for the Product for a period of at least five (5) years.   Each
Party shall maintain records of information concerning Product Quality
Complaints for the Product for a period of at least three (3) years.  Each Party
shall provide the other Party with reasonable access to all information in the
other Party’s possession or control relating to Adverse Events and Product
Quality Complaints within five (5) business days of receiving the information;
provided, however, any access by Schering shall not include any information
pertaining to the identification of the Product formulation.

(d)           Each Party shall allow access to its facilities, systems,
personnel, and records, in whatever form and in any location (including
locations owned and operated by a third-party), as reasonably necessary to
enable the other Party, and any third party designated by the other Party, to
evaluate and ensure compliance with this Section 2.17, with 21 CFR § 510.300 and
21 CFR § 514.80, and with any other applicable legal or regulatory requirements
provided, however, any access by Schering shall not include any information
pertaining to the identification of the Product formulation.

D.            Marketing Materials. Schering shall be responsible for filing
advertising, mailing pieces, and any labeling devised for the promotion of the
Product at the time of dissemination or publication or at other intervals as
required by 21 CFR § 510.300 and 21 CFR § 514.80.  Schering shall provide Heska
with copies of such filings and reports within five (5) business days.

 

9


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

3.             Trademarks

3.1           [***]

3.2           Trademark Warranty.  Heska warrants and represents that to the
best of its knowledge (a) the Trademark is not involved  in any pending or
threatened lawsuit in the Territory, (b) Heska has not received any written
notice of infringement of the rights of others with respect to the Trademark,
(c) no other firm, corporation, association or person has the right to use the
Trademark on the goods on which they are now being used in identical form or in
such near resemblance thereto as to be likely, when applied to the goods of any
such firm, corporation, association or person to cause confusion with the
Trademark, and (d) no third party is claiming any ownership or right to use said
Trademark.

3.3           [***]

3.4           Schering’s License and Use.  Heska grants to Schering, a
non-exclusive license (with right to sublicense) the right to use Heska’s name
and logo in connection with the promotion, distribution and sale of the Product
in the Territory during the term of this Agreement in accordance with applicable
laws and Heska’s policies regarding advertising and trademark usage as
established and amended by Heska from time-to-time.  Moreover, Schering shall
include Heska’s name and logo in any literature, promotional materials or
advertising which Schering produces or distributes concerning the Product.  In
addition, Schering shall not use Heska’s name and logo other than with respect
to the direct promotion and sales of the Product.

3.5           Ownership of Trademarks.  Each Party acknowledges that subject to
the terms of this Agreement, the licensed trademarks, names and logos are and
shall remain the sole property of the respective Parties as identified herein
and agrees not to do anything inconsistent with that ownership or to contest the
ownership thereof.  Each Party further agrees that all use of the licensed
trademarks, trade names and logos by it shall inure to the benefit of, and be on
behalf of, the Party owning such trademarks, trade names and logos.

4.             Fees, Prices and Payment

4.1           License Fee.   Schering agrees to pay Heska a one-time fee of
[***], which sum shall be non-refundable and non-creditable toward any payments
specified herein, due and payable upon FDA approval of the Product in the
Territory.  Payment shall be made by wire transfer to: Wells Fargo Bank, 633
Seventeenth Street, Denver, CO 80202 RTN#: 121000248, Acct# 4496-860776, Account
Name: Heska Corporation - Lockbox Account.

10


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

4.2           Prices.

(a)           Heska shall supply the Product to Schering at the transfer prices
set forth in Appendix A, a copy of which is attached hereto and made a part
hereof, through the first anniversary of the Effective Date.  Thereafter, Heska
reserves the right, upon at least one hundred and twenty (120) days’ written
notice to Schering, which notice shall be furnished to Schering prior to the
beginning of the next Calendar Year, to increase or decrease the price once per
Calendar Year to reflect any increase or decrease in raw material and/or direct
labor costs, provided any increase due to direct labor costs shall not be more
than the annual increase of the Consumer Price Index during the preceding year.

(b)           Notwithstanding Section 4.2(a) hereof, the current transfer prices
of any of the three (3) sizes of the Product shall be changed only upon the
following conditions: (i) [***], or (ii) [***].  Any reduction due to (i) or
(ii) hereof shall become [***] for purposes of determining future price
reductions or increases under this Section 4.2(b).

If either condition under (i) or (ii) above occurs, Schering shall notify Heska
in writing and provide reasonable written documentation of such condition.  If
accepted by Heska, which acceptance shall not be unreasonably withheld, then the
current transfer prices of the affected tablet size(s) of the Product shall be
reduced by Heska [***], then the current transfer price of the respective tablet
size(s) of the Product shall increase by such percentage up to, but no higher
than, the respective transfer price(s) set forth in Appendix A or as amended per
Section 4.2(a).

(c)           All prices are F.O.B. Heska and are exclusive of any federal,
state, county or municipal sales or use tax, excise, customs charges, duties or
similar charge, or any other tax assessment (other than taxes assessed against
Heska’s income), insurance, license fee (excluding regulatory license fees), or
other similar charge lawfully assessed or charged on the sale or transportation
of the Product, all of which shall be the responsibility of Schering.

4.3           Payment.  Schering shall pay Heska within forty-five (45) days of
receipt of each invoice for the Product supplied by Heska.  Any late payments of
invoices or other payments to be paid by Schering under this Agreement shall be
subject to interest at the annual prime rate plus two and a half percent (2.5%).

4.4           United States Dollars.  All fees, prices and payments shall be in
United States Dollars.

11


--------------------------------------------------------------------------------



5.             WARRANTIES, AUDITS AND INDEMNIFICATION

5.1                                 Product Warranty.

(a)           Heska warrants that the Product supplied under this Agreement
shall meet the specifications set forth in Appendix B hereof.  HESKA MAKES NO
OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT.  ALL OTHER
WARRANTIES, EXPRESS OR IMPLED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY
DISCLAIMED.

(b)           If the Parties determine that the Product fails to meet the
specifications set forth in Appendix B hereof and such failure is not the fault
of Schering, then Schering may return the defective Product at Heska’s expense
for a refund or credit, at Heska’s sole option.

(c)           Heska represents, warrants, and covenants that the Product sold to
Schering pursuant to this Agreement shall: (i) be manufactured, packaged, and
labeled in accordance with Good Manufacturing Practices, any substantive
equivalent of Good Manufacturing Practices in the Territory, the specifications
of Appendix B hereof, and the terms of this Agreement; (ii) be free of all
defects and deleterious materials; (iii) not be adulterated or misbranded under
the provisions of the Federal Food and Drug Cosmetic Act, as amended by the FDA
Modernization Act of 1997; (iv) be manufactured, packaged, and tested to ensure
that the Product meets the specifications of Appendix B hereof for identity,
potency, quality, purity, and stability; (v) be manufactured in accordance with
the quality control program which Heska shall maintain during the term and any
subsequent term of this Agreement; (vi) bear a true and accurate expiration date
as set forth in the specifications of Appendix B hereof; and (vii) have, as of
the date of receipt of such Product at the facility of Schering, a remaining
shelf life of not less than three (3) months shorter than the total stated shelf
life of such Product as set forth in Section 5.1(c)(vi) above.  Heska shall use
its best efforts to extend the expiration date to a total stated shelf-life
consistent with the total stated shelf life of HEARTGARDâ Plus for dogs
manufactured by Merial Limited, as determined by stability studies, such studies
to begin with the first three (3) lots of Product produced under this
Agreement.  For purposes of this Agreement, the term “Good Manufacturing
Practices” shall mean all laws, regulations, and other applicable quality
standards for manufacture, production, or other handling of the Product, as
established under applicable laws, including, without limitation, the current
Good Manufacturing Practices now or hereafter in effect and as amended from time
to time by any governmental authority in the Territory.

(d)           Heska shall notify Schering in writing in the event Heska changes
or causes to be changed any materials, equipment, or method of production or
testing relating to the Product; provided, however, that any such change shall
also comply

12


--------------------------------------------------------------------------------


in all respects with Good Manufacturing Practices, any substantive equivalent of
Good Manufacturing Practices in the Territory, the specifications set forth in
Appendix B hereof, and applicable laws.

5.2           No Conflicts.  Each Party warrants and represents that the terms
of this Agreement do not conflict with any contractual obligations, express or
implied, with any third party.

5.3           Audits.  Schering shall have access to Heska’s offices, facilities
(including Heska’s manufacturing site) and records at a mutually agreeable time
for the sole purpose of (a) inspecting any such facility relating to or
otherwise involved in the manufacture, packaging, testing, storage, or inventory
of the Product, (b) conducting a physical inventory of Heska’s inventory of the
Product, and (c) reviewing and auditing Heska’s files and records with respect
to the manufacture of the Product, to ensure compliance with regulatory or
government regulations.  Such access shall be at most once per twelve (12)-month
period unless requested by Schering for reasonable cause.  Such access shall in
no way give Schering the right to any of Heska’s confidential or proprietary
information.  In the event Schering reasonably determines, based on such an
inspection, that Heska’s facility has deficiencies with respect to Good
Manufacturing Practices, Heska agrees to consult with Schering within ten (10)
business days of written notification from Schering of such deficiencies to
determine whether any of such deficiencies is recognized as such by the FDA and
agrees to work with Schering to put in place and implement a plan to correct
such FDA-recognized deficiencies in a timely manner.  Heska agrees to notify
Schering, in writing, within two (2) business days, of any governmental
authority inspection, inquiry, or notification related to the Product and shall
keep Schering informed of the progress of such inquiry or notification.

13


--------------------------------------------------------------------------------


5.4           Indemnification.

(a)           Indemnification by Schering.  Schering shall, at its cost and
expense, indemnify, defend, and forever hold harmless Heska, its Affiliates, and
its and their respective Agents from and against any claims, suits, actions,
proceedings, damages, losses, liability, costs, and expenses, including
reasonable attorneys’ fees (collectively, “Claim”) arising out of or resulting
from (i) Schering’s breach of its obligations, representations, or warranties
under this Agreement, or (ii) Schering’s negligence, errors, or omissions. 
Heska shall, within three (3) business days from the date of receipt of notice
of any Claim, furnish to Schering a copy of such notice and inform Schering of
all facts relating to such Claim.

(b)           Indemnification by Heska. Heska shall, at its cost and expense,
indemnify, defend, and forever hold harmless Schering, its Affiliates, and its
and their respective Agents from and against any Claim arising out of or
resulting from (i) Heska’s breach of its obligations, representations, or
warranties under this Agreement, or (ii) Heska’s negligence, errors, or
omissions.  Schering shall, within three (3) business days from the date of
receipt of notice of any Claim, furnish to Heska a copy of such notice and
inform Heska of all facts relating to such Claim.

(c)           Assistance.  Each Party shall provide all information in its
possession and reasonable assistance to the other Party as necessary to enable
the other Party to defend any such suit, claim, or demand.

(d)           Consequential Damages.  Neither Party shall be liable to the other
Party for any special or consequential damages, whether based upon lost
goodwill, lost resale profits, work stoppage, or impairment of other goods or
arising out of breach of warranty, breach of contract, strict liability, or
negligence.

5.5           Limits of Liability.  IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
LOST PROFITS, OR ANY OTHER SPECIAL, PUNITIVE, INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS
LIMITATION SHALL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.

5.6           Representations of Schering.  Schering hereby represents and
warrants to Heska that, as of the date of this Agreement, the following
statements are and shall be true and correct in all material respects:

(a)           Organization and Good Standing.  Schering:  (i) is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware; (ii) has the corporate power and authority to conduct the
business in

14


--------------------------------------------------------------------------------


which it presently is engaged, to enter into this Agreement, and to perform its
obligations hereunder; and (iii) is qualified to do business in, and is in good
standing in, each jurisdiction of the Territory where the nature of its business
in such jurisdiction requires it to be so qualified.

(b)           Authorization and Binding Effect.  All corporate action on the
part of Schering and its officers and directors necessary for the authorization,
execution, and delivery of this Agreement and for the performance of all of
Schering’s obligations hereunder has been taken, and this Agreement, when
executed and delivered, shall constitute a legal, valid and binding obligation
of Schering enforceable against Schering in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and other laws
affecting creditors’ rights generally or by general equitable principles.

(c)           Execution, Delivery and Performance.  The execution, delivery, and
performance by Schering of this Agreement do not:  (i) violate or breach the
certificate of incorporation or bylaws of Schering; (ii) violate or conflict
with any applicable laws; (iii) violate, breach, cause a default under, or
otherwise give rise to a right of termination, cancellation, or acceleration
with respect to (presently, with the giving of notice or the passage of time),
any agreement, contract, or instrument to which Schering is a party or by which
any of its assets are bound; or (iv) result in creation or imposition of any
lien, pledge, mortgage, claim, charge, or encumbrance upon any assets of
Schering.

(d)           Governmental and Other Consents.  Other than regulatory approval
of the Product by the FDA, no other consent, authorization, license, permit,
registration or approval of, or exemption or other action by, any entity is
required in connection with Schering’s execution and delivery of this Agreement
or with the performance by Schering of its obligations hereunder.

(e)           Inconsistent Obligations.  Schering has, as of the Effective Date,
no obligation or commitment, and will not, during the term of this Agreement,
assume or undertake any obligation or commitment, that is inconsistent with its
obligations under, or the terms and conditions of, this Agreement.

5.7           Representations of Heska.  Heska hereby represents and warrants to
Schering that, as of the date of this Agreement, the following statements are
and shall be true and correct in all material respects:

(a)           Organization and Good Standing.  Heska:  (i) is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware; (ii) has the corporate power and authority to conduct the business in
which it presently is engaged, to enter into this Agreement, and to perform its
obligations hereunder; and (iii) is qualified to do business in, and is in good
standing in, each jurisdiction of the Territory where the nature of its business
in such jurisdiction requires it to be so qualified.

15


--------------------------------------------------------------------------------


(b)           Authorization and Binding Effect.  All corporate action on the
part of Heska and its officers and directors necessary for the authorization,
execution, and delivery of this Agreement and for the performance of all of
Heska’s obligations hereunder has been taken, and this Agreement, when executed
and delivered, shall constitute a legal, valid and binding obligation of Heska
enforceable against Heska in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, and other laws affecting creditors’
rights generally or by general equitable principles.

(c)           Execution, Delivery and Performance.  The execution, delivery, and
performance by Heska of this Agreement do not:  (i) violate or breach the
certificate of incorporation or bylaws of Heska; (ii) violate or conflict with
any applicable laws; (iii) violate, breach, cause a default under, or otherwise
give rise to a right of termination, cancellation, or acceleration with respect
to (presently, with the giving of notice or the passage of time), any agreement,
contract, or instrument to which Heska is a party or by which any of its assets
are bound; or (iv) result in creation or imposition of any lien, pledge,
mortgage, claim, charge, or encumbrance upon any assets of Heska.

(d)           Governmental and Other Consents.  Other than regulatory approval
of the Product by the FDA, no other consent, authorization, license, permit,
registration or approval of, or exemption or other action by, any entity is
required in connection with Heska’s execution and delivery of this Agreement or
with the performance by Heska of its obligations hereunder.

(e)           Inconsistent Obligations.  Heska has, as of the Effective Date, no
obligation or commitment, and will not, during the term of this Agreement,
assume or undertake any obligation or commitment, that is inconsistent with its
obligations under, or the terms and conditions of, this Agreement.

6.             Confidential Information

6.1           Term of Confidentiality.  All confidential and/or proprietary
information relating to this Agreement and/or the Product (“Confidential
Information”) furnished by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) during the term of this Agreement shall be kept
confidential by the Receiving Party, except as expressly authorized by this
Agreement, and shall not be disclosed to a third party, nor shall the Receiving
Party use such Confidential Information for any purpose other than the purposes
specifically authorized under this Agreement, during the term of this Agreement
and for a period of ten (10) years from the expiration or termination of this
Agreement.  The Receiving Party may disclose the same to its officers, agents,
consultants and employees on a need-to-know basis, provided that such officers,
agents, consultants and employees have signed appropriate confidentiality
agreements.

6.2           Non-Confidential Information.  The obligations under Section 6.1
hereof shall not apply to any information that:

16


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

(a)           is or becomes a part of the public domain through no fault of the
Receiving Party;

(b)           was otherwise in the Receiving Party’s lawful possession prior to
its disclosure as shown by its written records;

(c)           is lawfully disclosed to the Receiving Party by a third party
purporting not to be in violation of an obligation of confidentiality to the
Disclosing Party; or

(d)           is released from confidential status by mutual agreement of the
Parties.

6.3           Requests for Confidential Information.  If the Receiving Party is
requested or required by subpoena, court order, applicable law or governmental
agency (including, but not limited to, the Securities and Exchange Commission,
regulatory agencies and the like), or similar process to disclose any
Confidential Information of the Disclosing Party, the Parties agree that the
Receiving Party shall provide the Disclosing Party with prompt written notice of
such request or requirement so that the Disclosing Party may seek an appropriate
protective order and/or waive the Receiving Party’s compliance with the
provisions of this Article 6.

6.4           Return of Confidential Information.  All Confidential Information
received from the Disclosing Party or generated by the Receiving Party and
containing the Confidential Information of the Disclosing Party shall be the
property of the Disclosing Party, and the Receiving Party shall deliver all such
materials to the Disclosing Party upon the earlier of the termination of this
Agreement or the request of the Disclosing Party; provided, however, the
Receiving Party’s legal department may retain one (1) copy of Confidential
Information of the Disclosing Party for the sole purpose of identifying such
Confidential Information.


7.             TERM AND TERMINATION

7.1           Term.  [***]

7.2                                 Termination.  This Agreement may be
terminated:

(a)                                  at any time upon the mutual written consent
of the Parties;

17


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

(b)           by either Party for a material breach of this Agreement by the
other Party upon sixty (60) days’ prior written notice to the breaching Party if
during such sixty (60) day period, (i) substantial steps to cure the default
have not been undertaken by the breaching Party within thirty (30) days of such
notice, or (ii) the default has not been cured to the reasonable satisfaction of
the non-defaulting Party;

(c)           by either Party after giving the other Party sixty (60) days’
written notice if such other Party has entered into or committed any act of
liquidation, bankruptcy, insolvency, receivership, or assignment for the benefit
of creditors, to the extent such act is permitted by law; or

(d)           by Schering upon twelve (12) months’ prior written notice to Heska
of its intent to terminate this Agreement at the end of the succeeding Calendar
Year and upon payment of all amounts due Heska through the effective date of
termination.

7.3           Payment upon Termination.  Schering shall receive a payment in the
event that the Agreement is terminated, at Schering’s option, for the following
reasons: (a) Heska’s inability to supply the Product due to force majeure or any
other reason under the control of Heska that prevents Heska from supplying the
Product for a period of longer than four (4) consecutive months; or (b) [***]. 
Such payment will be due [***] the termination date as set forth in this Section
7.3.  The Parties hereby agree that the payment schedule shall be as follows:

Year of Termination

 

 

Amount Refunded to Schering

 

 

 

 

2003

 

 

[***]

2004

 

 

[***]

2005

 

 

[***]

2006

 

 

[***]

2007

 

 

[***]

2008

 

 

[***]

 

7.4           Effect of Termination.  Upon termination of this Agreement,
neither Party shall be released from any obligation that matured prior to the
effective date of such termination.  Schering shall, however, after the
effective date of such termination, sell all Product in its inventory within six
(6) months.

8.             Dispute Resolution

The Parties agree to attempt in good faith to resolve any dispute arising out of
or relating to this Agreement promptly by negotiation between representatives
who have the

18


--------------------------------------------------------------------------------


authority to settle the controversy.  Any Party may give the other Party written
notice of any dispute not resolved in the normal course of business.  Within
fifteen (15) days after delivery of the notice, the receiving Party shall submit
to the other a written response.  The notice and response shall include (a) a
statement of each Party’s position and a summary of arguments supporting that
position, and (b) the name and title of the representative who will represent
that Party and any other person who will accompany the representative.  Within
thirty (30) days after delivery of the disputing Party’s notice, the
representatives of both parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary to attempt to
resolve the dispute.  All reasonable requests for information made by one Party
to the other will be honored.

All negotiations pursuant to this Section are confidential and shall be treated
as compromise and settlement negotiations for purposes of applicable rules of
evidence.  If the dispute between the Parties is resolved, such decision shall
be binding upon the Parties.  If the dispute has not been resolved by
negotiation within forty-five (45) days of the disputing Party’s notice, the
Parties shall endeavor to settle the dispute by mediation under the then current
CPR Model Mediation Procedure for Business Disputes.  If the dispute between the
Parties is resolved by mediation, such decision shall be binding upon the
Parties.  Each Party will bear its own costs.  The provisions of this Section
shall not apply if one Party refuses to negotiate the dispute in good faith or
if more prompt legal action is required to avoid material loss or damage.


9.             MISCELLANEOUS

9.1           Relationship of Parties.  The relationship of Schering to Heska
under this Agreement is intended to be that of an independent contractor.
Nothing contained in this Agreement is intended or is to be construed so as to
constitute Schering and Heska as employer/employee or principal/agent, or the
employees or the agents of any Party hereto as employees or agents of the other
Party hereto.  Neither Party has any express or implied right or authority under
this Agreement to assume or create any obligations on behalf of or in the name
of the other Party or to bind the other Party to any contract, agreement, or
undertaking with any third party, other than the successors and permitted
assigns of the respective Parties hereto.

9.2           Assignments.  Neither Party shall have the right to transfer or
assign its interest in this Agreement without the prior written consent of the
other Party, which consent shall not be unreasonably withheld; provided,
however, that either Party may make such transfer or assignment to an Affiliate,
or to an entity acquiring all or substantially all relevant assets of a Party to
which this Agreement pertains, including, but not limited to, the transfer of
assets in connection with a merger, acquisition or the like.  No transfer or
assignment will relieve the transferor or assignor of any liability or
obligations hereunder.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

9.3           Publicity.  The Parties agree to mutually approve the text of any
press releases or any other public statements to be issued announcing the
execution of this Agreement or the transactions contemplated hereby, which
approval shall not be unreasonably withheld.  The foregoing shall not be deemed
to prevent either Party from

19


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

making any public disclosure which may be required of either Party or its
Affiliates under the applicable government securities laws.

9.4           Waiver.  No waiver by either Party of any default shall be
effective unless in writing nor shall any such waiver operate as a waiver of any
other default or of the same default on a future occasion.

9.5           Severability.  If one or more provisions of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions shall not in any way
be affected or impaired.  In the event any provision is held invalid, illegal or
unenforceable, the Parties shall use reasonable efforts to substitute a valid,
legal and enforceable provision which, insofar as is practical, implements the
purposes of such provision.

9.6           Survival.  The provisions of Articles 4, 5, 6, 7, 8, and 9 shall
survive the termination of this Agreement.

9.7           Notices.  Except as expressly provided in this Agreement, all
notices under this Agreement shall be in writing and shall be deemed given upon
receipt if sent by facsimile, (except for the legal process in each case),
certified or registered mail or commercial courier (return receipt or
confirmation of delivery requested), or by personal delivery to the Party to
receive such notices or other communications called for by this Agreement at the
following addresses for a party as shall be specified by such Party by like
notice:

 

If to Schering:

 

 

 

Schering-Plough Animal Health Corporation

 

1095 Morris Avenue

 

Union, New Jersey 07093-1982

 

Attention: Director, Worldwide Business Development facsimile [***]

 

 

 

If to Heska:

 

 

 

Heska Corporation

 

1613 Prospect Parkway

 

Fort Collins, CO 80525

 

Attention:

    Chief Executive Officer

 

Facsimile:

    1.970.484.9505

 

Copy to:

Executive Vice President, Intellectual Property

 

 

and Business Development

 

Facsimile:

    1.970.491.9976.

 

9.8           Force majeure.  Either Party shall be excused from the performance
of its obligations hereunder, or such performance may be delayed, by causes
beyond its reasonable control, including, without limitation, acts of God, war,
riot, epidemic, fire, flood, insurrection, military authorities, labor disputes,
delay or inability to obtain supplies, labor, raw materials, energy or failure
of transportation or communication and

20


--------------------------------------------------------------------------------


any other similar contingency, provided that if such nonperformance continues
for more than ninety (90) days, the other Party may terminate the Agreement upon
written notice, except as specified in Section 7.3.

9.9           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware without reference to conflicts of laws
principles.

9.10         Entire Agreement.  This Agreement and the Appendices hereto
constitute the entire agreement and understanding of the Parties with regard to
the subject matter hereof and supercede all prior agreements and understanding,
written or oral, between the Parties.  This Agreement may only be altered,
modified or amended in a writing signed by the Parties.

9.11         Counterparts.  This Agreement may be executed in counterparts, each
of which is deemed to be an original, but all of which together shall constitute
one and the same instrument.  Facsimile and photocopy signatures shall carry the
same force and effect, and shall bind the Parties hereto in the same manner, as
original signatures to this Agreement.

9.12         Construction.

(a)           The language and terms of this Agreement are to be understood in
their ordinary sense (except where otherwise defined herein) and are not to be
interpreted in a technical manner so as to unfairly deprive any Party of
substantive rights.

(b)           The text of this Agreement is the product of negotiation among
both Parties and is not to be construed as having been prepared by one Party or
the other.

(c)           The headings used in this Agreement are for convenience only and
are not part of this Agreement.

9.13         Warranty of Authorized Signatories.  Each of the signatories to
this Agreement warrants and represents that he or she is competent and
authorized to enter into this Agreement on behalf of the Party for whom he or
she purports to sign.

9.14         Insurance.

(a)           During the term of this Agreement and for a period of five (5)
years thereafter, Heska shall, at its own cost and expense, (i) maintain, and
shall cause any of its Affiliates to maintain, general liability insurance,
including coverage for product liability and contractual liability, in an amount
not less than Five Million Dollars (U.S.$5,000,000) and (ii) furnish to
Schering, upon request, a certificate of insurance evidencing compliance with
the requirements of this Section 9.14(a).  Such certificate shall provide that
Schering shall be notified in writing of any cancellation or material change in
such insurance not less than thirty (30) days prior to the date of such
cancellation or change.

21


--------------------------------------------------------------------------------


(b)           Schering represents that all insurance maintained by it or its
Affiliates are consistent with industry practice and subject to deductibles and
self-insurance limits.

The Parties have caused this Agreement to be signed by their duly authorized
representatives.

SCHERING-PLOUGH ANIMAL

HESKA CORPORATION

HEALTH CORPORATION

 

 

 

 

 

By:

/s/ Raul E. Kohan

 

By:

/s/ Carol Talkington Verser

Name:

Raul E. Kohan

 

Name:

Carol Talkington Verser, Ph.D.

Title:

President

 

Title:

Executive Vice President

Date:

August 4, 2003

 

Date:

August 1, 2003

 

22


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

APPENDIX A

PRICE, MINIMUM PURCHASE SIZE, AND

ANNUAL MINIMUM PURCHASE REQUIREMENT

1.  Product transfer price:

Small tablets

 

[***] per packet of six (6) tablets

Medium tablets

 

[***] per packet of six (6) tablets

Large tablets

 

[***] per packet of six (6) tablets

 

2.  Minimum Purchase Size:

Small tablets

 

[***] packets, equivalent to [***] Display Cases

Medium tablets

 

[***] packets, equivalent to [***] Display Cases

Large tablets

 

[***] packets, equivalent to [***] Display Cases

 

3.  Annual Minimum Purchase Requirement per Calendar Year:

Small tablets

 

[***] packets, equivalent to [***] Display Cases

Medium tablets

 

[***] packets, equivalent to [***] Display Cases

Large tablets

 

[***] packets, equivalent to [***] Display Cases

23


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

APPENDIX B

PRODUCT SPECIFICATIONS

A.            SMALL TABLETS:

Labeled amount of ivermectin, per tablet: 68 mcg

Labeled amount of pyrantel (as pyrantel pamoate), per tablet: 57 mg

1. Appearance: Round, brown convex tablet with no imprinting, approximately 0.56
inches in diameter and 1.25 grams in weight

2. Identification:

Ivermectin: retention times of reference standard and sample compare
satisfactorily

Pyrantel: retention times of reference standard and sample compare
satisfactorily

3. Ivermectin content (average): 90.0 to 115.0 % of labeled amount

4. Pyrantel content (average): 90.0 to 110.0 % of labeled amount

5. Microbial limits:

Salmonella: none detected

Escherichia coli: not more than 2.2 CFU per gram

6. pH: 4.0 to 6.0

7.  [***]

B.            MEDIUM TABLETS:

Labeled amount of ivermectin, per tablet: 136 mcg

Labeled amount of pyrantel (as pyrantel pamoate), per tablet: 114 mg

1. Appearance: Round, brown convex tablet with no imprinting, approximately 0.75
inches in diameter and 2.5 grams in weight

2. Identification:

Ivermectin: retention times of reference standard and sample compare
satisfactorily

Pyrantel: retention times of reference standard and sample compare
satisfactorily

3. Ivermectin content (average): 90.0 to 115.0 % of labeled amount

24


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

4. Pyrantel content (average): 90.0 to 110.0 % of labeled amount

5. Microbial limits:

Salmonella: none detected

Escherichia coli: not more than 2.2 CFU per gram

6. pH: 4.0 to 6.0

7.  [***]

C.            LARGE TABLETS:

Labeled amount of ivermectin, per tablet: 272 mcg

Labeled amount of pyrantel (as pyrantel pamoate), per tablet: 227 mg

1. Appearance: Round, brown convex tablet with no imprinting, approximately 0.94
inches in diameter and 5.0 grams in weight

2. Identification:

Ivermectin: retention times of reference standard and sample compare
satisfactorily

Pyrantel: retention times of reference standard and sample compare
satisfactorily

3. Ivermectin content (average): 90.0 to 115.0 % of labeled amount

4. Pyrantel content (average): 90.0 to 110.0 % of labeled amount

5. Microbial limits:

Salmonella: none detected

Escherichia coli: not more than 2.2 CFU per gram

6. pH: 4.0 to 6.0

7.  [***]

25


--------------------------------------------------------------------------------


D.  BLISTER CARDS AND DISPLAY CASE:

1. Blister Card:  Preprinted, six (6) panels folded into three (3) sections,
with six (6) Blisters in circular configuration in middle section, with one (1)
tablet contained in each Blister.

2.  Blister:

Barrier film: 7.5 mil PVC / 2 mil ACLAR laminate.

Push-through foil:  Reynolds 701

3.  Display Case:  Preprinted, containing fourteen (14) Blister Cards.

26


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

APPENDIX C

[***]

27


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

APPENDIX D

[***]

 

28


--------------------------------------------------------------------------------